Citation Nr: 1712261	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  11-26 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right knee patellofemoral pain syndrome.

2.  Entitlement to a disability rating in excess of 10 percent for left knee patellofemoral pain syndrome.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1973 to December 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran reported that he had been awarded Social Security Administration (SSA) benefits as a result of his knee disabilities.  The record includes an SSA disability determination and transmittal form which reflects that the Veteran qualified for disability benefits for "osteoarthrosis and allied disorders" and essential hypertension.  The medical evidence associated with the Veteran's SSA records note functional problems with the knees and a diagnosis of patellofemoral syndrome.  The Veteran also complained of problems with walking and standing for long periods of time, as well as bending, walking up the stairs, and kneeling.  It appears from a review of the available records that the "osteoarthritis and allied disorders" referred to in the Veteran's SSA disability determination does encompass his service-connected patellofemoral pain syndrome of the knees.  

The Board finds that the evidence raises a TDIU claim as there is evidence that the Veteran is unemployable due to his patellofemoral pain syndrome of the knees.  When a TDIU claim for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the TDIU claim is included in the Veteran's appeal.

This case was previously before the Board in May 2016, at which time the claims were remanded for additional development.  For the reasons that follow, another remand is needed before the Board can adjudicate the Veteran's claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board must reconsider the Veteran's right and left knee disability claims in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court found the final sentence of 38 C.F.R. § 4.59 created a requirement that whenever possible in the cases of joint disabilities, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." 38 C.F.R. § 4.59 (2016). 

The Veteran's right and left knee patellofemoral pain syndrome is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5024.  These applicable diagnostic criteria involve examination of range of motion.  His most recent VA examination findings, from June 2016, do not meet the specifications of Correia.  Specifically, the examination report does not provide knee range of motion findings that were obtained on active versus passive motion nor range of motion findings in weight-bearing and nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  A further examination is thus necessary under 38 C.F.R. § 3.159 (c)(4).  

The claims seeking a higher evaluation for the Veteran's bilateral knee disabilities are inextricably intertwined with the claim of entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1992).  As further development is being ordered, the issue of entitlement to a TDIU must also be remanded pending completion of the development ordered. 

The Board notes that, as currently rated, the Veteran's service-connected disabilities did not satisfy the percentage requirements set forth in 38 C.F.R. § 4.16 (a) for the appeal period prior to January 14, 2016.  Even if the Veteran does not meet the percentage requirements, it is VA's policy is to grant TDIU in all cases in which service-connected disabilities precluded employability.  38 C.F.R. § 4.16 (b).  The Board is precluded from granting a TDIU in the first instance if the Veteran does not meet the TDIU percentage requirements.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Instead, the Board is required to remand the claim so that it can be referred to the Director of VA's Compensation Service for adjudication under 38 C.F.R. § 4.16  (b).  Id.  The Veteran reported that became unable to work because of his illnesses, injuries or conditions on May 12, 2009, and he has been considered disabled for Social Security purposes from July 1, 2009.  As noted above, it appears from a review of the available records that the primary diagnosis of "osteoarthrosis and allied disorders" referred to in the Veteran's SSA disability determination does encompass his service-connected patellofemoral pain syndrome of the knees.  As such, there is evidence in the Veteran's claims file that he may be unemployable due to his service-connected bilateral knee disabilities.

Given the questions surrounding what type of employment the Veteran would be capable of doing in light of his disabilities and past work history and level of education, the Board finds that a fuller description of the effects of his service-connected disabilities on his ordinary activities, including as they relate to his employability, is needed.  If it is determined that the Veteran is unemployable as a result of his service-connected disabilities, this matter should be referred to the VA Director, Compensation Service, for initial consideration.  

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice regarding the claim for TDIU.  Also request that he submit a properly completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated since September 2016.  If no medical records are available, this should be noted in the Veteran's claims file.

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to reassess the severity of the service-connected patellofemoral pain syndrome of his right and left knees.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The examiner must describe all impairment of the right and left knees; and make determinations regarding range of motion, including any additional functional impairment.

The examinations must address active and passive motion, weight-bearing and nonweight-bearing information, as required by 38 C.F.R. § 4.59.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the Veteran's right and left knee disabilities.  Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  A detailed rationale is requested for all opinions provided.  

4.  Following any other development deemed necessary, re-adjudicate the Veteran's claims, to include entitlement to TDIU (with consideration of referral for extraschedular consideration for the period prior to January 4, 2016, if necessary). If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, if otherwise in order, for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




